Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-3, 13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (2014/0307957) in view of Aluru (2019/0266806).
     With respect to claim 1,  Tanaka teaches  an image classification system comprising: an image generator (general purpose classifier update unit) 420 that receives a registered image and generates a feature enhanced image; classifier 10 that includes a plurality of group classifiers 11 (see figure 8) wherein each of the group of classifiers  includes a group discriminator (Weak Classifier N) to determine if a feature of the cat face belongs to the group discriminator; and a plurality of object discriminators (Pattern A, Pattern B and Pattern, C) being associated with a face of a cat to determine if the face belongs to the group of cats. Discrimination is determined if the cat face belongs to the once associated with the group.



    With regard to the first point, Tanaka teaches an image acquisition unit 21 of which a camera system might be apart since an image is acquired and camera is a means of acquiring images. 
    Assuming arguendo, Aluru teaches a camera system which is described at para. 37 for capturing an image in 3D using a camera. Like Tanaka and the present invention, Aluru teaches acquiring an image  to classify different body types.
     Since Tanaka and Aluru are both directed toward image processing and classification of objects in a video image, the purpose of using a camera to facilitate taking the image, would have been recognized by Tanaka as set forth by Aluru.  
    It would have been obvious to one of ordinary skill in the art,   before the effective filing data of the claimed invention,   to  replace or use in addition to the images for obtaining the registered image, a camera, as taught by Aluru at para. 37, as  the means for obtaining  the registered image illustrated in figure 8 of Tanaka. 
     With respect to the second issue, Tanaka teaches the classification of cat or pet faces, see figures 2A, 2B and para. 28. The same concept,  that is applied to cat faces, appears to apply to human faces. Both faces can be classified to different groups and different groups having multiple discriminator features that are decided by the system. 
Hence, it would have been obvious to one of ordinary skill in the art,  before the effective  filing date  of the claimed invention,  to replace the cat faces which were acquired, with human faces that have yet to be acquired, for the purpose of  determining 

     With respect to claim 2,  figure 8 illustrates that the group classifiers 11 are connected in parallel. The motivation is the same as that to claim 1. 

     With respect to claim 3,   figure 8 illustrates the object discriminators Pattern A, Pattern B and Pattern C all function in parallel.  The  motivation for the rejection is the same as that to claim 1. 

     With respect to claim  13  Tanaka illustrates, in figure 8,  a separate block as a neural network computation unit with N units. The motivation for the rejection is the same as that to claim 1. 

     With respect to claim 15, Tanaka teaches  a biometric  classification system comprising:  a biometric capture system  that captures facial biometric identification (general purpose classifier update unit) 420;  classifier 10 that includes a plurality of group classifiers 11 (see figure 8) wherein each of the group of classifiers  includes a group discriminator (Weak Classifier N) to determine if a feature of the cat face belongs to the group discriminator; and a plurality of object discriminators (Pattern A, Pattern B and Pattern, C) being associated with a face of a cat to determine if the face belongs to the group of cats. Discrimination is determined if the cat face belongs to the once associated with the group.

     Tanaka teaches identification of a cat as the associated object. Since Tanaka and Aluru are both directed toward image processing and classification of objects in a video image, the purpose of identifying a person would have been recognized by Tanaka as set forth in the similar manner that cats are identified.
      It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to change the feature settings or train the network to look for human features instead of cat features  and to modify the group classifiers to look for human features as opposed to cat features. 
     With respect to claim 16, Tanaka teaches at least the biometric of identifying an image of a face.
     Aluru teaches a camera system which is described at para. 37 for capturing an image in 3D using a camera. Like Tanaka and the present invention, Aluru teaches acquiring an image  to classify different body types.
     Since Tanaka and Aluru are both directed toward image processing and classification of objects in a video image, the purpose of using a camera to facilitate taking the image would have been recognized by Tanaka as set forth by Aluru. 
    It would have been obvious to one of ordinary skill in the art, before the effective filed date of the claimed invention, to use a camera, as taught by Aluru at para. 37, as  a means for obtaining  the registered image illustrated in figure 8 of Tanaka. 


   With respect to claim 20,  Tanaka illustrates, in figure 8,  a separate block as a neural network computation unit with N units. The motivation for the rejection is the same as that to claim 15. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Aluru further in view of Flickner.
     Tanaka in view of Aluru teaches all of the subject matter upon which the claims depend except for a facial image in a secure area.
Aluru teaches a camera in which one can perform a selfie, which suggests the use of a cell phone. 
    On the other hand, Flickner teaches cameras 20 for viewing groups of people  for tracking them and identification of facial attributes in an area which may include  a secure area,  see figure 3b and paragraphs 21, 22 and 28.

     Since Flicker teaches a camera 20 which can be used in a secure environment, it would have been obvious to one of ordinary skill in the art, before the effective filed date of the claimed invention, to replace the selfie camera taught by Tanaka in view of  Aluru with the  camera 20 taught by Flicker to view person is a secure environment. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claims 11 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Aluru further in view of Flament 20190019020.
     Tanaka in view of Aluru teaches all of the subject matter upon which the claim depends except for  the image generator is a transpose convolution consisting of multiple layers trained to generated multiple images of a single person as suggested by Aluru.
     Flament teaches  the generation of “heat maps” which is the same size as a picture image  and using the transpose convolution  consisting of layers. The heat maps are used on images to determine the probability of a plurality of features that exist on a per pixel basis.  Hence multiple maps correspond to the multiple images as claimed.  Flament teaches that the multiple images are that of a person, see figure 8 (license identification).

     Since Tanaka further in view of Aluru and Flament teach generation of an image,  for the purpose of using the specific shallow  transpose convolution, it  would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention to  modify or replace the image generator set forth in Tanaka in view of Aluru with an image generator taught by  (Flament) for generating images  for identifying a person (illustrated in figure 8) after an image has been  generated by a camera.

                            Claims Objected As Containing Allowable Matter
Claims 4-9, 12, 14 and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664